BATTAGLIA, J.
This case presents us with questions regarding the use of certain technology about which we have not had occasion to opine before, in the context of the Fourth Amendment.1 The primary issue before us is whether the use by Baltimore City police of a Taser2 that fired two metal darts into the back of David Reid, the Appellant, affected a Terry3 stop or his *292arrest.4 The determination of the type of detention is pivotal, affecting whether a statement Reid made to the police that he had a gun in his pocket, and the gun itself, should have been suppressed by the Circuit Court Judge who denied Reid’s Motion to Suppress.
After having been convicted on an agreed-upon statement of the facts of wearing, carrying, or transporting a handgun illegally and of being in possession of a handgun after conviction of a disqualifying offense, Reid appealed to the Court of Special Appeals, but, before any action was taken in that court, we, on our own motion, granted certiorari, 424 Md. 628, 37 A.3d 317 (2012), to consider the following questions:
1) Should the trial court have suppressed the evidence seized, where the use of a “Taser” to effectuate a Terry stop, under the circumstances of this case, violated the Fourth Amendment?
2) Did the trial court err in denying Appellant’s motion to suppress his statement made following arrest and prior to Miranda warnings?5
The State, in its brief, presented the questions as:
1) Was the Fourth Amendment seizure of Appellant supported by probable cause, and therefore reasonable, regardless of whether it was a de facto arrest or investigatory detention?
2) Was Appellant’s statement that he had a gun in his pocket properly admitted under the “public safety” exeep*293tion to Miranda, and even if the statement should have been suppressed, was the gun found in Appellant’s pocket nonetheless properly admitted, thus making the admission of the statement harmless error?
We shall hold that the use of a Taser to fire two metal darts into Reid’s back converted what otherwise may have been a Terry stop into a de facto arrest for Fourth Amendment purposes, and that there did not exist sufficient probable cause to arrest Reid. We shall further hold that both Reid’s statement and the gun recovered from him should have been suppressed.
When the issue was addressed in the suppression hearing, Detective Scott Reid, unrelated to David Reid, was the only individual who testified. The Circuit Court Judge determined that the Detective was credible and made the following findings:
With respect to the facts leading up to the encounter between Reid and police officers, the judge found that officers received a call from an informant who told them that a tall, black male was armed and selling drugs at a particular location in Baltimore City:
Detective Reid, he was credible, he provided evidence, he was a relatively experienced officer, showed that he received a call or information from another, a superior, a Lieutenant McVicker about a confidential informant and provided information, and as counsel noted, I don’t think this is particularly significant. I mean, it was a confidential informant so it was someone that they actually were aware of and it provided certain information but it wasn’t particularly that significant information in the sense that it wasn’t predicting any sort of future activity on the targets but nonetheless did provide information and in fact there was an individual, a taller individual, who he associated with a black Honda in a particular location.
The judge went on to find that the officers arrived at the location and observed a group of men, including a taller man, near a black Honda:
*294The officers responded at that location, I believe it was about 12:30 during the day in a public street and saw an individual sort of, Mr. Reid was described to be the taller individual, I guess among the three or four individuals that were present near this black Honda, he was the taller of the individuals and the officers then went to respond, and the call was for drugs, someone associated with drugs and/or guns in this vehicle.
The judge then found that the officers were wearing their badges and guns, thereby giving Reid notice that they were police and that Reid moved to conceal the right side of his body from one officer before running, as the officers approached:
[the officers] were wearing indicia of being police, meaning badges and they had their badges hanging down and I believe a gun, the defendant was observed, at that particular point in time, to try to enter the black Honda which I guess, again, would corroborate the fact that he was somehow associated with the Honda. He also, as the officers came, the officers indicated or the officer, Detective Reid, indicated that he made some sort of actions to secrete himself or what he called blading which I, for the record, is sort of turning yourself away from the police officers so they couldn’t see the side where in fact the gun would be, checking the area where the gun would be, and then, as the officers approached, at that time, the defendant ran.
The judge also found that the officers called out to Reid to stop, and, when he did not, the Detective fired two metal darts from his Taser at Reid. The judge, relying on a case from the United States District Court for the Eastern District of Pennsylvania, then determined that the Detective effected a proper Terry stop by shooting the darts into Reid:
The officers at that particular point in time attempted to stop the defendant by calling out to him and I would find at that particular point in time, based on of all those observations, the confidential informant information which is corroborated by what the officers saw, by the fact that he made sort of evasive maneuvers when the officers came, and then *295obviously the flight when the officers came up, he ran. And then while he was running away, he had gym shorts on and in the gym shorts there was a heavy object which made sort of a swinging motion which would again be consistent with having a handgun or something similar to a handgun in his pocket.
So at that point in time, I find that the officers had articulable suspicion both to stop and to frisk the defendant. The defendant did not respond when the officers identified themselves and asked him to stop. At that time he was struck with a Taser. It seems to me the case law is very consistent, I mean, obviously when the officers have articulable suspicion to stop someone, they can in fact use reasonable force to effectuate the stop which could include tackling him, handcuffing him, and I was able to find at least one case, there was a federal case, in the United States District Court for the Eastern District of Pennsylvania which is United States v. Colon, 654 F.Supp.2d 326 (E.D.Pa.2011 [2009]), in which the Court found that in fact it was reasonable and appropriate to use a Taser to in fact stop the defendant when, one, he was believed to be armed, and, two, he was responding to what the officers asked — when the officers asked him to stop and he was in a public street at that time, a public location I should say.
The judge went on to consider whether or not Miranda warnings should have been given to Reid because of his determination that a reasonable person in Reid’s position would have believed he was in custody and “not free to go”:
It seems to me at some point in time, a stop can get to the point where someone is in custody and certainly it seems to me under the facts of this circumstance where in fact this gentleman was knocked down, he had two prongs in his back from where he had been struck by the Taser and as the Detective indicated, in fact it would take a medical technician or a medical personnel to actually remove the Taser, I would find that in fact under those circumstances, a reasonable person would believe that they were in custody and not free to go.
*296The judge concluded, however, that the public safety exception6 to Miranda applied and denied suppression of Reid’s statement and the gun itself, but declined to rule on the issue of inevitable discovery:
At this particular point in time what the evidence shows though is in fact the simple question was, I think the Detective asked him if he had anything illegal on him, and this was in the context of just having taken this person down, having articulable suspicion to believe that he was armed, I would find that in fact this would qualify under the safety, public safety exception that was set out in New York v. Quarles which is 467 U.S. 49 [649, 104 S.Ct. 2626] and then there were similar cases in Maryland, specifically— well, not exactly a similar case but talked — discussed about the public safety section which is Thomas v. State, which is 128 Md.App. 274 [737 A.2d 622] and there is also, I believe, was the case of Hamilton v. State which is another public safety exception which was 62 Md.App. 603 [490 A.2d 763].
I think under the circumstances that these particular officers were not asking that question for some sort of investigatory term, certainly I would find at that point in time, they would have had a right to frisk him, I think it was clearly just to ask for a public safety, safety of the officers, just quickly trying to get down to the reason why they, stopped him and they asked that and at that time, the defendant did respond that he had a gun in his pocket, and the officers then searched his pocket. And again, I don’t know if I have to go there, I don’t really find the record would not — at this particular point would be sufficient that there would be in a sense inevitable discovery but I think that is irrelevant at this point. I find there was a public safety exception, therefore the statement was — the response *297to the statement would be admissible and therefore the recovery of the gun would be admissible.
In essence, the judge determined that the Detective attempted to initiate a Terry stop by yelling at Reid to stop, but that the stop was converted into a custodial interrogation after the two metal darts had been deployed and hit their mark, but that the public safety exception “saved” the statement given by Reid prior to having been Mirandized and the gun from suppression.
Our consideration is the same as that of the trial judge, based on his findings at the suppression hearing, more particularly, whether penetration by the two metal darts from the Taser effected an arrest, requiring probable cause, or an investigatory stop, based upon only reasonable, articulable suspicion, under the Fourth Amendment to the United States Constitution.
In its landmark decision in Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), the Supreme Court interpreted the Fourth Amendment to permit a law enforcement officer to stop an individual that the officer suspected may have been involved in criminal activity. The Court held if an officer has reasonable, articulable suspicion that the suspect was armed, the officer could frisk the individual for weapons. Id. at 24, 88 S.Ct. at 1881, 20 L.Ed.2d at 907-908. The Court noted, however, that this exception to the requirement that an officer have probable cause before conducting a search was narrowly drawn and limited to frisking only the individual’s clothing for weapons. Id. at 29-30, 88 S.Ct. at 1884-85, 20 L.Ed.2d at 911.
The State asserts that what occurred in the present case was a Terry stop, because it analogizes deployment of the two metal darts into Reid’s back to a “hard take down” that we determined was a Terry stop in In re David S., 367 Md. 523, 789 A.2d 607 (2002). In In re David S., we considered whether ordering David S. and Hall, a man with him, to the ground at gunpoint, “put[ing] them on the ground,” and handcuffing them constituted a proper Terry stop. In that *298case, officers were conducting a stakeout of a house they believed to be an open air drug market, when they observed Hall engage in what they believed to be a drug transaction. Before being able to apprehend him, however, Hall entered the house. Approximately half an hour later and after changing their stakeout location, the officers observed Hall walking with David S. down a different street and stop at an abandoned house. David S. went behind the house, returned, and showed Hall something in his waistband. The officers believed David S. had obtained a handgun and moved in “with their weapons drawn, forced [David S.] to the ground and placed him in handcuffs.” Id. at 539, 789 A.2d at 616. After Hall and David S. were placed in handcuffs, the officers frisked David S. and found a hard, wrapped object in his waistband that, once unwrapped, was determined to be cocaine.
Before analyzing the particulars of David S.’s detention to determine if it was a proper Terry stop, we noted that “it is important to recognize that there are no per se rules or bright lines to determine when an investigatory stop and frisk becomes an arrest.” Id. at 534, 789 A.2d at 613. We also reiterated the principle that the use of drawn weapons or handcuffs does not per se convert a Terry stop into an arrest, so long as those tactics are reasonable measures designed to ensure officer safety. After considering the totality of the circumstances surrounding David S.’s detention, we determined that the officers had reasonable, articulable suspicion that David S. and Hall had committed or were about to commit a crime. Relying in part on the approval of “hard take downs” in Lee v. State, 311 Md. 642, 537 A.2d 235 (1988), we held that even though the intrusion onto David S.’s Fourth Amendment rights was substantial, it was reasonable because of the threat to officer safety, and thus the detention was a proper Terry stop.
In Lee v. State, 311 Md. 642, 537 A.2d 235 (1988), we considered circumstances in which officers had received a tip that two men who were playing basketball on a public court *299were in possession of a weapon used in a robbery. When the officers arrived at the courts, they maintained contact with the person who gave them the tip, who told them the gun was in a bag hanging on the fence. After spotting Lee coming out of a nearby house with a blue bag, the officers moved in with shotguns drawn and ordered everyone, including Lee, to lie down on the ground. A subsequent search of the bag revealed the weapon.
In reviewing the denial of Lee’s Motion to Suppress, we stated that the officer’s order to Lee to lie down, made with guns drawn, did not elevate the stop to an arrest. We noted that the level of intrusion onto Lee’s person was minimal as he was only ordered to lie down and was never physically touched by the officers until the gun was recovered. We considered the following circumstances to be relevant to our determination: that the tip provided information that Lee was armed, that the officers were exposed to considerable danger of being shot, that by ordering everyone to the ground the officers decreased the likelihood of danger to bystanders, and that the detention only lasted two minutes. We then concluded that the use of force was reasonable under the circumstances, relying, in part, on United States v. Hensley, 469 U.S. 221, 105 S.Ct. 675, 83 L.Ed.2d 604 (1985), in which the Supreme Court expressly approved threatening a suspect with force, in that case deadly force, when performing a Terry stop involving a suspect the officer reasonably believed to be armed and dangerous.
While at the heart of the State’s argument are our decisions in In re David S. and Lee, both Terry stop cases, Reid argues, conversely, that having two metal darts penetrate his body, such that medical assistance was needed to remove them, effected a de facto arrest. To put de facto arrest in context, it is important to recognize that, while a formal arrest occurs when an officer informs the suspect that he or she is under arrest, a de facto arrest occurs when the circumstances surrounding a detention are such that a reason*300able person would not feel free to leave.7 In Dunaway v. New York, 442 U.S. 200, 99 S.Ct. 2248, 60 L.Ed.2d 824 (1979), the Supreme Court considered whether Dunaway’s seizure constituted a de facto arrest under the Fourth Amendment and concluded that he was under arrest, because Dunaway believed he was not free to go based on the facts that he was taken to the police station in a squad car, was not told he was free to leave, and would have been physically restrained were he to have attempted to leave. Id. at 212, 99 S.Ct. at 2256, 60 L.Ed.2d at 835-36. In Owens v. State, 399 Md. 388, 924 A.2d 1072 (2007), we reiterated this standard for a de facto arrest, when we opined that “a person is considered in custody when a reasonable person [would] have felt he or she was not free” to end the encounter and leave. Id. at 428, 924 A.2d at 1095 (internal quotations omitted).
We recently had occasion to again address the issue of what constitutes a de facto arrest in Bailey v. State, 412 Md. 349, 987 A.2d 72 (2010). In Bailey, police officers were patrolling at night in Prince George’s County and saw Bailey standing in the shadows near a house. After calling out to Bailey and not hearing a response, the officers got out of their car and approached him. When they neared Bailey, the officers detected a strong scent of ether and immediately grabbed him, put his hands over his head, and searched him, recovering a glass vial filled with PCP. Before us, Bailey argued that his seizure under these circumstances was a de facto arrest.
We agreed and concluded that the officer’s actions elevated Bailey’s detention to a de facto arrest, because the officer “acted with actual authority and physically seized the petitioner, and the petitioner had a clear understanding that he was *301not free to leave.” Id. at 373, 987 A.2d at 87. In reaching our conclusion, we relied in part on our decision in Grier v. State, 351 Md. 241, 718 A.2d 211 (1998), in which we stated, in the context of determining whether Grier’s post-arrest silence could be used against him at trial, that being subjected to an officer’s “custody and control” constituted an arrest:
[ajfter Grier came out of the dead-end alley, the officers immediately arrested him. The officers pursued Grier, “got” him, and put him on the ground. Once [Grier] was on the ground and in the custody and control of the police officers, he was certainly under arrest. Although Officer Farley may have had the right simply to detain and question [Grier] before placing him in custody, he did not do so.
Id. at 252, 718 A.2d at 216-217 (internal citations omitted).
Our colleagues on the Court of Special Appeals, in Dixon v. State, 133 Md.App. 654, 758 A.2d 1063 (2000), had occasion to consider the issue of whether a suspect had been merely detained under Terry or subjected to a de facto arrest. In Dixon, officers had received a tip that Dixon would be transporting ten pounds of marijuana in a car and would be parking on the second level of a garage at Montgomery Mall at 8:15 PM. When the officers arrived, Dixon’s car was already parked, and the officers saw him eventually return and get into the car. The officers then blocked the car in with their cruisers, removed and handcuffed Dixon, whereupon nine gallon-sized bags of marijuana were recovered from the car’s trunk.
The Court of Special Appeals held that the event was an arrest when Dixon was taken out of his car and handcuffed, stating:
As we see it, the events in the garage exceeded an investigatory stop under Terry and its progeny. Accordingly, we do not agree with either the State or the trial court that appellant was merely detained prior to the car search. Instead, we conclude that the officers arrested appellant at the time they blocked his car, removed him from his vehicle, and handcuffed him.
*302Id. at 673-74, 758 A.2d at 1073. In so holding, the Court of Special Appeals relied upon our oft-quoted language from Grier for the principle that when a suspect is subjected to the custody and control of an officer in such a significant way, he or she is arrested.
Application of the principles from Terry and in the de facto arrest cases leads us, with respect to the circumstances in the present case, to determine that a person shot in the back with two metal darts, as was Reid, would reasonably believe that he or she was not free to leave the encounter, especially when, as the trial judge found, a medical technician would have to have removed the prongs.8 These circumstances are very similar to those in Bailey, Grier, and Dixon, in that Reid was subjected to the custody and control of the officer detaining him by the use of physical force. While we recognize that the suspects in Bailey, Grier, and Dixon were not believed to be armed and that Reid was, such belief does not convert a de facto arrest to a Terry stop found in In re David S. and Lee, because the levels of intrusion and control involved in Reid’s detention are unquestionably greater than those used to detain either Lee or David S. The use of a Taser in dart mode penetrates the body for an indefinite time period, differentiating it from a “hard take down,” the use of handcuffs, and tackling.9 A reasonable person would not feel free, *303nor even be able, to go under these circumstances: Reid was, thus, arrested.
We have reviewed hundreds of cases involving the use of force in Terry stops, and no appellate court has even considered,10 much less approved, the use of a Taser in dart mode to effect a Terry stop.11 The only analogous situation to the present one is in the use of a firearm expelling a bullet, which the Supreme Court assumed was an arrest in Tennessee v. *304Garner, 471 U.S. 1, 7, 105 S.Ct. 1694, 1699, 85 L.Ed.2d 1, 7 (1985).
The State, however, points to two federal district court cases in which the use of Tasers was considered, United States v. Colon, 654 F.Supp.2d 326 (E.D.Pa.2009) and United States v. Russ, 772 F.Supp.2d 880 (N.D.Ohio 2011). In Colon, officers saw Colon walking down the street in a “high-crime” area late at night. They followed him in their car, eventually pulling up and asking him where he was going, because of their concern that he might have been carrying a firearm in his waistband. They also noticed that he was very nervous and was continually looking over his shoulder, such that he almost ran into a wall. When the officers got out of their car to speak -with him, Colon fled. During the subsequent chase, Colon reached into his waistband, where the officers believed he was carrying a gun, and an officer eventually used his Taser to shoot Colon with metal darts.
In ruling on a motion to suppress a gun eventually found on Colon, the district judge analogized the use of a Taser in dart mode to tackling and did not consider the affront to bodily integrity that two prongs in the back effected. We disagree; the use of a Taser in dart mode is not analogous to tackling, because the darts penetrate the skin of an individual, and the individual must wait for medical personnel to remove them.
In Russ, officers were responding to a report of a brawl at a bar in Ohio, where they saw Russ leaving the scene. Russ appeared very startled and adopted a fighting stance, when the officers approached. Thereafter, Russ swung at an officer and then took off running. When they took chase, the officers, fearful that a shiny object in his waistband was a gun, fired darts at Russ from a Taser, which did not stop Russ from running.
The trial judge determined that the officers had reasonable, articulable suspicion to effect a Terry stop, and “the Officers were entitled to act for their own protection, and for the protection of others in the area, and attempted to do so by *305deploying a taser.” Russ, 772 F.Supp.2d at 891. Obviously, the fact that the darts fired from the Taser did not immobilize Russ differentiates that case from the instant case. Further, Russ never raised the arrest issue when he questioned the Taser attempt. As a result, we do not find succor in the Russ case.
In the present case, the trial judge determined that Reid was in custody at the time he was struck in the back by the metal darts fired from the Detective’s Taser — a determination with which we agree. The judge’s statement that “a reasonable person would believe that [he or she was] in custody and not free to go” after having been struck in the back with metal darts from a Taser is unquestionably correct. No one who is subjected to the ongoing application of force as is caused by having metal projectiles lodge themselves in one’s flesh would feel free to go about his or her business. Moreover, Reid wasn’t free to go after having been shot by the darts because he had to wait for a medical technician to remove them. Reid unquestionably was subjected to the complete control of the police, so that he was subjected to a de facto arrest when the darts penetrated his body and not a Terry stop. As soon as the darts penetrated Reid’s body, a de facto arrest occurred for which probable cause must have existed.
To explore this issue, we are required to review the record developed at the suppression hearing. See Bailey, 412 Md. at 374-376, 987 A.2d at 87-88 (proceeding to determine whether probable cause existed, after holding that Bailey’s detention was a de facto arrest and not a Terry stop). We have stated that we look at the totality of the circumstances, in reviewing the record to see whether there existed probable cause at the time of arrest, to determine whether “the facts and circumstances within [the officers’] knowledge and of which they had reasonably trustworthy information [are] sufficient in themselves to warrant a man of reasonable caution in the belief that an offense has been or is being committed.” Longshore v. State, 399 Md. 486, 501, 924 A.2d 1129, 1137 (2007) (altera*306tions in original).12
The findings in this case upon which a determination of whether probable cause would have existed at the time Reid was arrested are:
• Reid matched a description given by an informant of “a taller individual ... associated with a black Honda in a particular location,” and the informant was calling about “drugs, someone associated with drugs and/or guns and in the vehicle”;
• Reid turned his body away from one officer and attempted to open the passenger door of the car when the officers approached the car;
• Reid “check[ed] the area where the gun would be”;
• Reid had something heavy in his pocket that caused it to sway; and
• Reid ran from the police.
These facts are not sufficient to establish probable cause under our jurisprudence. More particularly, in Bost v. State, 406 Md. 341, 958 A.2d 356 (2008), when confronted with similar facts, we found them sufficient to satisfy the reasonable suspicion standard, short of probable cause. We considered whether District of Columbia police officers had reasonable suspicion to justify crossing into Maryland in hot pursuit of a suspect and effecting his arrest under the Uniform Act on Fresh Pursuit.13 The suspect in Bost was in an area known *307for drug trafficking, fled at the approach of police officers, and clutched his side in such a way as to indicate he could be carrying a gun. We held that presence in a high crime area, unprovoked flight, and furtive movements consistent with possessing a gun were, in the aggregate, sufficient to establish reasonable, articulable suspicion, short of probable cause. Id. at 359-360, 958 A.2d at 367.
In the present case, the only additional fact is the existence of the informant’s tip, which the trial judge described as not “particularly significant,” because the tip itself was not specific enough and was not based on special knowledge sufficient to foretell the future. See in this regard Lee v. State, 311 Md. at 654-657, 537 A.2d at 240-242 (holding, based on police corroborating an informant’s tip that did not foretell and future activity on the part of the defendants, “the police had a relatively high degree of reasonable and articulable suspicion ... [b]ut, at that time, the suspicion did not reach a level of ‘probability ... of criminal activity.’ ” quoting Illinois v. Gates, 462 U.S. 213, 235, 103 S.Ct. 2317, 2330, 76 L.Ed.2d 527, 546).
The judge had to have determined that there was probable cause, however, because his application of the public safety exception articulated in New York v. Quarles, 467 U.S. 649, 104 S.Ct. 2626, 81 L.Ed.2d 550 (1984), requires a lawful arrest for the exception to be utilized to “save” a statement that had not been Mirandized. In Quarles, the Supreme Court held that an arrestee need not be given Miranda warnings before being questioned if the officers’ questions were directed at eliminating a threat to the public’s, or their own, safety, after the individual had been lawfully arrested.
The Court of Appeals for the Ninth Circuit succinctly explained the application of the Quarles public safety exception in United States v. Patzer, 277 F.3d 1080, 1085 (9th Cir.2002). In Patzer, an officer pulled over Patzer while he was driving for having a broken taillight. Upon approaching the vehicle, the officer noticed guns on the back seat and that Patzer’s eyes were glassy. Suspecting that Patzer had been *308smoking marijuana, the officer ordered him out of the car and gave him a series of field sobriety tests, one of which Patzer failed. The officer then asked him to be honest, and Patzer responded that he had been smoking marijuana earlier.
Thereafter, the officer placed Patzer under arrest for driving under the influence and, without giving him Miranda warnings, asked Patzer if he was hiding anything illegal in the truck. Patzer admitted that there were illegal guns and grenades in the back of the truck, and the officer seized a sawed-off shotgun, a modified rifle, and grenades. Patzer unsuccessfully moved to suppress the evidence obtained from his truck and was subsequently convicted of a host of weapons and drug charges.
In reviewing the denial of Patzer’s motion to suppress his statements, the Ninth Circuit first held that Patzer’s arrest for driving under the influence was not lawful under the applicable motor vehicle code. The Court then considered whether the xm-Mirandized statements made by Patzer were properly admitted under the public safety exception. The Court noted that the public safety doctrine exists for exigent circumstances in which a valid arrest has been made and in which an officer has a reasonable belief that there is a threat to public safety precipitating questions of the arrestee out of safety concerns. Patzer had not been lawfully arrested, and the Ninth Circuit then concluded that Patzer’s statements could not be admitted under the public safety exception because, that “questions posed under exigent circumstances might not be separate Fifth Amendment violations does not mean that there is a break in the chain of events from the original Fourth Amendment violation.” Id. at 1085. In so holding, the Court stated, “[j]ust as reading Miranda warnings to a suspect after an unlawful arrest does not automatically act as a ‘cure-all’ and remove the Fourth Amendment taint from subsequently obtained statements, neither does the existence of an exception to the Miranda rule” remove the Fourth Amendment taint. Id.
*309In the present case, Reid was arrested without probable cause, so the Quarles public safety exception is not applicable. To do otherwise would be to eviscerate the requirement of a lawful arrest.
The State asserts, however, that even if Reid’s statement were inadmissible because of the Miranda violation, the gun that was recovered is admissible, relying on United States v. Patane, 542 U.S. 630, 124 S.Ct. 2620, 159 L.Ed.2d 667 (2004) (plurality opinion), for the principle that tangible, derivative evidence recovered as a result of a Miranda violation can be admitted into evidence at trial, as long as the statement leading to the discovery of the tangible evidence was not actually coerced. See id. at 644, 124 S.Ct. at 2630, 159 L.Ed.2d at 679 (“[I]t is true that the Court requires the exclusion of the physical fruit of actually coerced statements .... ”). This argument misses the mark for the same reason that Quarles is inapplicable in the present case; Reid was not lawfully arrested.
Were we to permit the admission of the gun, what would be the imperative for law enforcement to adhere to Fourth Amendment arrest strictures? The United States Court of Appeals for the Eighth Circuit, in United States v. Villa-Gonzalez, 623 F.3d 526 (8th Cir.2010), considered this question when addressing an argument very similar to the State’s argument in the present case. In holding that the principle announced in Patane could not be used to prevent the suppression of physical evidence discovered as a result of an un-Mirandized statement following an unlawful seizure, the court stated, “[w]e find Patane inapplicable here. Rather, we are guided by Wong Sun v. United States [371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963) ]____Here, like in Wong Sun, the initial constitutional violation was a Fourth Amendment violation.” Id. at 535 (internal citations omitted). We agree; Reid was arrested without probable cause, so that the Patane principle does not apply.
The State further argues that the admission of the statement was harmless error, because the gun itself was properly *310admitted under the doctrine of inevitable discovery. The doctrine of inevitable discovery is not applicable on the facts of this case, however, so we do not reach the harmless error argument.
In arguing inevitable discovery, the State relies on Elliott v. State, 417 Md. 413, 10 A.3d 761 (2010), in which we opined that the doctrine of inevitable discovery “is used to overcome the presumed suppression of evidence gained from an unlawful search. The State must show, by a preponderance of the evidence, that the evidence inevitably would have been discovered through lawful means.” Id. at 436, 10 A.3d at 774. In the present case, the trial judge made no finding regarding whether the gun taken from Reid would have been found inevitably, although the State did briefly argue inevitable discovery at the hearing on the Motion to Suppress, saying only that “[w]hen he is stopped, he asked, well he’s asked is there any weapon on you but they are going to frisk him, obviously, they believed he had a weapon.”
Were we to rely on our own fact-finding in this record, however, we would be running afoul of our own jurisprudence, especially that which was articulated recently in Elliott v. State, 417 Md. 413, 10 A.3d 761 (2010), in which we considered whether it was proper for the Court of Special Appeals to address the issue of inevitable discovery sua sponte. Officers in that case received a tip from a reliable informant that a man named Winston would be arriving at a shopping center in a black Nissan, inside of which would be a large quantity of marijuana. Elliott parked his car, which matched the informant’s description, at the shopping center. After he got out and began walking towards the stores, he was surrounded by SWAT officers with assault weapons who ordered him to the ground. After searching Elliott and his companion and recovering the keys to the car, a Drug Enforcement agent went to the car, detected the odor of marijuana, and opened the trunk, which smelled more strongly of marijuana. He closed the trunk and waited for a K-9 unit to arrive. The dog alerted to the trunk of the car, at which point the officers took Elliott and his companion to the police station. The car was searched *311at the station and police found twenty pounds of marijuana in suitcases in the trunk. Prior to trial, Elliott unsuccessfully sought to have the marijuana suppressed.
After he was convicted, Elliott appealed the denial of his motion to suppress, arguing that he had been arrested without probable cause when he was ordered to the ground, and any evidence seized thereafter should have been suppressed. The Court of Special Appeals agreed that he had been arrested at that time, but held that the motion to suppress the evidence was properly denied because of the doctrine of inevitable discovery, which the court raised sua sponte. We granted Elliott’s Petition for Certiorari, as well as the State’s conditional cross-petition, to consider, inter alia, whether it was proper for the Court of Special Appeals to have upheld the denial of the motion to suppress under the inevitable discovery doctrine. We held that it was not proper, under the facts of the case, for the Court of Special Appeals to have raised the issue sua sponte, because the record from the suppression hearing did not contain any evidence showing what would have happened were the illegal act not to have occurred. In so holding, we relied on Stokes v. State, 289 Md. 155, 423 A.2d 552 (1980), in which we held that the inevitable discovery exception to the exclusionary rule did not apply because the State “could not meet the burden of proving the exception because no evidence was produced at the suppression hearing to support the exception.” Elliott, 417 Md. at 438, 10 A.3d at 776.
The State, in this case, asserts in its brief that, “[t]he record leaves little doubt that the police would have discovered the gun without Appellant’s improper statement.” The record is devoid of any evidence of police procedure or the course of action the Detective would have pursued had the unlawful arrest not occurred; the judge failed to make related findings. To account for the lack of such direct evidence, the State argues that because the Detective was investigating Reid for possession of a gun, “it is beyond question that Detective Reid would have frisked Appellant’s shorts and *312discovered the gun.” We stated in Stokes, however, that “[i]t is true that the State avows in this Court that the police, absent Stokes’ statement, ‘would’ have searched the ceiling above petitioner’s bedroom. This unsupported assertion, however, is no substitute for evidentiary proof.” Stokes, 289 Md. at 165, 423 A.2d at 557-58. Keeping in mind the principle that “speculation will not satisfy the demands of the inevitable discovery doctrine,” Elliott, 417 Md. at 437, 10 A.3d at 774, quoting Williams v. State, 372 Md. 386, 416, 813 A.2d 231, 249 (2002), the State’s argument must fail because of our unwillingness to do appellate fact finding on a record devoid of evidence of what would have occurred rather than what could have occurred.
Because the statement Reid made and the gun that was recovered from his person were the products of an unlawful arrest, and none of the exceptions upon which the State relies apply, we conclude that Reid’s Motion to Suppress should have been granted.
JUDGMENT OF THE CIRCUIT COURT FOR BALTIMORE CITY REVERSED. CASE REMANDED TO THAT COURT FOR A NEW TRIAL. COSTS TO BE PAID BY THE MAYOR AND CITY COUNCIL OF BALTIMORE.
HARRELL, BARBERA, and McDONALD, JJ., dissent.

. The Fourth Amendment to the United States Constitution states:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.


. At oral argument, the Assistant Attorney General explained that a Taser can be used in either of two fashions: an officer may make contact directly with a suspect with the Taser, which will discharge electricity without expelling any darts from the device or the officer may use the Taser in what was described as dart mode, in which the metal darts are expelled from the Taser and penetrate the skin before discharging electricity. The Taser in this case was used in dart mode, so our inquiry is limited to that usage.


. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968)


. The dissent, in a leap of appellate fact finding, discusses the characteristics of a Taser model, although any specifics were not part of the record in the case. Most importantly, the dissent disregards, in the entirety, the particulars of the force involved when the darts penetrated Reid’s back and does not even mention that the darts remained connected to Reid’s back, through wires, to the officer holding the Taser weapon, such that Reid was leashed to the officer. Furthermore, the dissent disregards the distinction in this case from United States v. Colon, 654 F.Supp.2d 326 (E.D.Pa.2009), which involved a defendant reaching into his waistband for a gun, which Reid did not do.


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. The public safety exception to the Miranda requirement was articulated by the United States Supreme Court in New York v. Quarles, 467 U.S. 649, 104 S.Ct. 2626, 81 L.Ed.2d 550 (1984), in which the Court held that there is a narrow exception to the rule that Miranda warnings must be given to a suspect in custody before interrogation may begin in instances in which there exists a threat to public safety.


. The trial judge apparently believed that once the Taser darts hit Reid in the back, Reid believed he was not free to go and, thus, was under a de facto arrest:
he had two prongs in his back from where he had been struck by the Taser and as the Detective indicated, in fact it would take a medical technician or a medical personnel to actually remove the Taser, I would find that in fact under those circumstances, a reasonable person would believe that they were in custody and not free to go.


. Although not found by the trial court, it appears that not only did the darts puncture the body, but that they apparently remain connected to the Taser device, akin to fastening a leash to the suspect, whereby the officer can maintain complete control over him or her. See Bryan v. MacPherson, 630 F.3d 805, 824 (9th Cir.2010) ("The X26 [Taser] uses compressed nitrogen to propel a pair of ‘probes’ — aluminum darts tipped with stainless steel barbs connected to the X26 by insulated wires — toward the target at a rate of over 160 feet per second. Upon striking a person, the X26 delivers a 1200 volt, low ampere electrical charge through the wires and probes into his muscles____The electrical impulse instantly overrides the victim’s central nervous system, paralyzing the muscles throughout the body, rendering the target limp and helpless.” (footnotes omitted)).


. The State's argument that a Taser used in dart mode is analogous to tackling, and thus permitted as a "hard take down” under In re David S., is not on point because tackling was not the "hard take down” *303analyzed in In re David S. The State, however, directs our attention to various federal courts that have expressly considered tackling and determined that it can effect a Terry stop. In United States v. Dykes, 406 F.3d 717 (D.C.Cir.2005), for example, the United States Court of Appeals for the District of Columbia Circuit considered whether chasing after a suspect, who ran away after police pulled into a parking lot in which he was standing, and tackling him to the ground was sufficient to elevate the encounter from a Terry stop to an arrest. Id. at 718. The Court concluded that tackling was a reasonable method of effectuating the stop, noting that the " 'amount of force used to carry out the stop and search must be reasonable, but may include using handcuffs or forcing the detainee to lie down to prevent flight.'" Id. at 721, quoting United States v. Laing, 889 F.2d 281, 285 (D.C.Cir.1989). Tackling, however, is not akin to the force at issue.


. The Court of Appeals for the Third Circuit, in an unpublished opinion, United States v. Colon, 434 Fed.Appx. 88 (3rd Cir.2011), affirmed a district court decision, United States v. Colon, 654 F.Supp.2d 326 (E.D.Pa.2009), discussed infra, involving the use of a Taser to effect a Terry stop. The Third Circuit, however, did not address the Taser issue in its unreported affirmance of the trial court.


. There have been reported cases from various federal circuit courts that have considered, in the context of claims brought under 42 U.S.C. Section 1983, whether the use of a Taser in dart mode was reasonable, but only in the context of an arrest, not a Terry stop. Compare Mattos v. Agarano, 661 F.3d 433 (9th Cir.2011) (holding that the use of a Taser in dart mode was not reasonable to arrest a woman for interfering with the arrest of her husband when she made only minimal contact with the officer) and Bryan v. MacPherson, 630 F.3d 805 (9th Cir.2010) (holding that the use of a Taser in dart mode was not reasonable to effect an arrest of a man who got out of his car wearing only his underpants and was screaming gibberish because he did not pose a threat to the officer) with Draper v. Reynolds, 369 F.3d 1270 (11th Cir.2004) (holding that the use of a Taser in dart mode to arrest a truck driver who was becoming increasingly agitated and refusing to obey lawful commands was reasonable) and Russo v. Cincinnati, 953 F.2d 1036 (6th Cir.1992) (holding that the use of a Taser in dart mode to arrest a man holding two knives and threatening officers was reasonable).


. Generally, it is difficult to wrest probable cause from a record developed in the trial court to countenance a Terry stop; when we have been able to do so, it has been when there had been evidence presented at the suppression hearing of a direct relationship between the crime and what the police witnessed. See Elliott v. State, 417 Md. 413, 10 A.3d 761 (2010) (holding that probable cause existed based on the smell of marijuana when officers approached a car); Donaldson v. State, 416 Md. 467, 7 A.3d 84 (2010) (holding that probable cause existed based on experienced narcotics officers witnessing a sales transaction of vials of an unknown substance in an area known for drug sales).


. The Uniform Act on Fresh Pursuit is contained in Sections 2-304 to 2-309 of the Criminal Procedure Article, Maryland Code (2001, 2008 Repl.Vol.)